Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable at 75 percent under paragraph 1430 as follows: Normandy laces similar to those the subject of United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), lace window curtains the same as those passed upon in Billwiller v. United States (T. D. 44911), filet articles like those the subject of United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), articles embroidered and in part of lace like the merchandise involved in United States v. Smith (12 Ct. Cust. Appls. 384, T. D. 40544), and embroidered silk veils similar to those the subject of United States v. Ramig (17 C. C. P. A. 365, T. D. 43809).